Title: From George Washington to Mathew Carey, 15 March 1785
From: Washington, George
To: Carey, Mathew



Sir,
Mount Vernon 15th Mar: 1785

I purposed, so soon as I understood you intended to become the Publisher of a News Paper in Philadelphia to request that a copy of your weekly production might be sent to me. I was the more pleased with this determination, when, by a letter from

my friend the Marquis de la Fayette, I found he had interested himself in your behalf.
It has so happened, that my Gazettes from Philadelphia, whether from inattention at the Printing or Post offices, or other causes; come very irregularly to my hands: Let me pray you therefore, to address those you send me, in the appearance of a letter. The common paper, usually applied, will do equally well for the cover—It has sometimes occurred to me, that there are persons who wishing to read News Papers without being of the expence of paying for them, make free with those which are addressed to others. under the garb of a letter, it is not presumable this liberty would be taken. I am—Sir Yr most obedt Servt

Go: Washington

